Case 3:20-cv-00865-BAS-AHG Document 64 Filed 09/14/20 PageID.5354 Page 1 of 71



 1   Charles S. LiMandri (SBN 110841)          Harmeet K. Dhillon (SBN: 207873)
     cslimandri@limandri.com                   harmeet@dhillonlaw.com
 2
     Paul M. Jonna (SBN 265389)                Mark P. Meuser (SBN: 231335)
 3   pjonna@limandri.com                       mmeuser@dhillonlaw.com
     Jeffrey M. Trissell (SBN 292480)          Gregory R. Michael (SBN: 306814)
 4
     jtrissell@limandri.com                    gmichael@dhillonlaw.com
 5   Noel J. Meza (SBN 331169)                 DHILLON LAW GROUP INC.
     nmeza@limandri.com                        177 Post Street, Suite 700
 6                                             San Francisco, CA 94108
     LIMANDRI & JONNA LLP
 7   P.O. Box 9120                             Telephone: (415) 433-1700
     Rancho Santa Fe, CA 92067                 Facsimile: (415) 520-6593
 8   Tel: (858) 759-9930
                                               Attorneys for Plaintiffs
 9   Thomas Brejcha, pro hac vice*
10   tbrejcha@thomasmoresociety.org
     Peter Breen, pro hac vice*
11   pbreen@thomasmorsociety.org
     THOMAS MORE SOCIETY
12   309 W. Washington St., Ste. 1250
13   Chicago, IL 60606
     Tel: (312) 782-1680
14   (*Pro hac vice application forthcoming)
15   Attorneys for Plaintiffs
16                           UNITED STATES DISTRICT COURT
17                        SOUTHERN DISTRICT OF CALIFORNIA
18   SOUTH BAY UNITED                          CASE NO. 3:20-cv-00865-BAS
19
     PENTECOSTAL CHURCH, a
     California non-profit corporation,        NOTICE OF SUPPLEMENTAL
20   BISHOP ARTHUR HODGES III, an              AUTHORITY IN SUPPORT OF
     individual,                               SOUTH BAY UNITED
21                                             PENTECOSTAL CHURCH’S
22                 Plaintiffs,                 RENEWED MOTION FOR A
     v.                                        TEMPORARY RESTRAINING
23                                             ORDER / PRELIMINARY
                                               INJUNCTION
24   GAVIN NEWSOM, in his official
25   capacity as the Governor of California,   Judge:         Hon. Cynthia Bashant
     et al.,                                   Courtroom:     4B
26                                             Date:          TBD
27                 Defendants.                 Time:          TBD

28

          NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF RENEWED MOTION FOR A TEMPORARY
                            RESTRAINING ORDER / PRELIMINARY INJUNCTION
Case 3:20-cv-00865-BAS-AHG Document 64 Filed 09/14/20 PageID.5355 Page 2 of 71



 1   TO: THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE of the following supplemental authority, which was
 3   issued after briefing was completed and submitted for Plaintiffs South Bay United
 4   Pentecostal Church and Bishop Arthur Hodges III’s Renewed Motion for Temporary
 5   Restraining Order / Preliminary Injunction:
 6         1.     On September 14, 2020, the United States District Court for the Western
 7   District of Pennsylvania held and declared, in relevant part:
 8                (1) that the congregate gathering limits imposed by
 9                Defendants’ mitigation orders violate the right of assembly
                  enshrined in the First Amendment; (2) that the stay-at-home
10                and business closure components of Defendants’ orders
11                violate the Due Process Clause of the Fourteenth
                  Amendment; and (3) that the business closure components of
12                Defendants’ orders violate the Equal Protection Clause of the
13                Fourteenth Amendment.

14                ...
15                The Court closes this Opinion as it began, by recognizing that
16                Defendants’ actions at issue were undertaken with the good
                  intention of addressing a public health emergency. But even
17                in an emergency, the authority of the government is not
18                unfettered. The liberties protected by the Constitution are not
                  fair-weather freedoms—in place when times are good but
19                able to be cast aside in times of trouble. There is no question
20                that this Country has faced, and will face, emergencies of
                  every sort. But the solution to a national crisis can never be
21                permitted to supersede the commitment to individual liberty
22                that stands as the foundation of the American experiment.
                  The Constitution cannot accept the concept of a “new normal”
23                where the basic liberties of the people can be subordinated to
24                open-ended emergency mitigation measures. Rather, the
                  Constitution sets certain lines that may not be crossed, even
25                in an emergency. Actions taken by Defendants cross those
26                lines. It is the duty of the Court to declare those actions
                  unconstitutional. Thus, consistent with the reasons set forth
27                above, the Court will enter judgment in favor of Plaintiffs.
28
                                              -1-
        NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF RENEWED MOTION FOR A TEMPORARY
                          RESTRAINING ORDER / PRELIMINARY INJUNCTION
Case 3:20-cv-00865-BAS-AHG Document 64 Filed 09/14/20 PageID.5356 Page 3 of 71



 1   County of Butler v. Wolf, No. 2:20-cv-677 (W.D. Pa. Sept. 14, 2020), ECF No. 79. A
 2   copy of this opinion is attached hereto as Exhibit A.
 3

 4                                          Respectfully submitted,
 5                                          LIMANDRI & JONNA LLP
 6

 7   Dated: September 14, 2020          By:______________________________
 8                                         Charles S. LiMandri
                                           Paul M. Jonna
 9                                         Jeffrey M. Trissell
                                           Noel J. Meza
10
                                           Attorneys for Plaintiffs
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                              -2-
        NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF RENEWED MOTION FOR A TEMPORARY
                          RESTRAINING ORDER / PRELIMINARY INJUNCTION
Case 3:20-cv-00865-BAS-AHG Document 64 Filed 09/14/20 PageID.5357 Page 4 of 71




                                                          Exhibit A
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5358
                                                            Page 1 of Page
                                                                      66 5 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5359
                                                            Page 2 of Page
                                                                      66 6 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5360
                                                            Page 3 of Page
                                                                      66 7 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5361
                                                            Page 4 of Page
                                                                      66 8 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5362
                                                            Page 5 of Page
                                                                      66 9 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 09/14/20
                                               Filed 09/14/20
                                                         PageID.5363
                                                              Page 6 ofPage
                                                                        66 10 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 09/14/20
                                               Filed 09/14/20
                                                         PageID.5364
                                                              Page 7 ofPage
                                                                        66 11 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 09/14/20
                                               Filed 09/14/20
                                                         PageID.5365
                                                              Page 8 ofPage
                                                                        66 12 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 09/14/20
                                               Filed 09/14/20
                                                         PageID.5366
                                                              Page 9 ofPage
                                                                        66 13 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5367
                                                            Page 10 ofPage
                                                                       66 14 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5368
                                                            Page 11 ofPage
                                                                       66 15 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5369
                                                            Page 12 ofPage
                                                                       66 16 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5370
                                                            Page 13 ofPage
                                                                       66 17 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5371
                                                            Page 14 ofPage
                                                                       66 18 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5372
                                                            Page 15 ofPage
                                                                       66 19 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5373
                                                            Page 16 ofPage
                                                                       66 20 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5374
                                                            Page 17 ofPage
                                                                       66 21 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5375
                                                            Page 18 ofPage
                                                                       66 22 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5376
                                                            Page 19 ofPage
                                                                       66 23 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5377
                                                            Page 20 ofPage
                                                                       66 24 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5378
                                                            Page 21 ofPage
                                                                       66 25 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5379
                                                            Page 22 ofPage
                                                                       66 26 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5380
                                                            Page 23 ofPage
                                                                       66 27 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5381
                                                            Page 24 ofPage
                                                                       66 28 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5382
                                                            Page 25 ofPage
                                                                       66 29 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5383
                                                            Page 26 ofPage
                                                                       66 30 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5384
                                                            Page 27 ofPage
                                                                       66 31 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5385
                                                            Page 28 ofPage
                                                                       66 32 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5386
                                                            Page 29 ofPage
                                                                       66 33 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5387
                                                            Page 30 ofPage
                                                                       66 34 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5388
                                                            Page 31 ofPage
                                                                       66 35 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5389
                                                            Page 32 ofPage
                                                                       66 36 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5390
                                                            Page 33 ofPage
                                                                       66 37 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5391
                                                            Page 34 ofPage
                                                                       66 38 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5392
                                                            Page 35 ofPage
                                                                       66 39 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5393
                                                            Page 36 ofPage
                                                                       66 40 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5394
                                                            Page 37 ofPage
                                                                       66 41 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5395
                                                            Page 38 ofPage
                                                                       66 42 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5396
                                                            Page 39 ofPage
                                                                       66 43 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5397
                                                            Page 40 ofPage
                                                                       66 44 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5398
                                                            Page 41 ofPage
                                                                       66 45 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5399
                                                            Page 42 ofPage
                                                                       66 46 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5400
                                                            Page 43 ofPage
                                                                       66 47 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5401
                                                            Page 44 ofPage
                                                                       66 48 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5402
                                                            Page 45 ofPage
                                                                       66 49 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5403
                                                            Page 46 ofPage
                                                                       66 50 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5404
                                                            Page 47 ofPage
                                                                       66 51 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5405
                                                            Page 48 ofPage
                                                                       66 52 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5406
                                                            Page 49 ofPage
                                                                       66 53 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5407
                                                            Page 50 ofPage
                                                                       66 54 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5408
                                                            Page 51 ofPage
                                                                       66 55 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5409
                                                            Page 52 ofPage
                                                                       66 56 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5410
                                                            Page 53 ofPage
                                                                       66 57 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5411
                                                            Page 54 ofPage
                                                                       66 58 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5412
                                                            Page 55 ofPage
                                                                       66 59 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5413
                                                            Page 56 ofPage
                                                                       66 60 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5414
                                                            Page 57 ofPage
                                                                       66 61 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5415
                                                            Page 58 ofPage
                                                                       66 62 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5416
                                                            Page 59 ofPage
                                                                       66 63 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5417
                                                            Page 60 ofPage
                                                                       66 64 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5418
                                                            Page 61 ofPage
                                                                       66 65 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5419
                                                            Page 62 ofPage
                                                                       66 66 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5420
                                                            Page 63 ofPage
                                                                       66 67 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5421
                                                            Page 64 ofPage
                                                                       66 68 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5422
                                                            Page 65 ofPage
                                                                       66 69 of 71
Case 3:20-cv-00865-BAS-AHG
         Case 2:20-cv-00677-WSS
                             Document
                                 Document
                                      64 Filed
                                          79 Filed
                                               09/14/20
                                                   09/14/20
                                                        PageID.5423
                                                            Page 66 ofPage
                                                                       66 70 of 71
Case 3:20-cv-00865-BAS-AHG Document 64 Filed 09/14/20 PageID.5424 Page 71 of 71



     1                                    CERTIFICATE OF SERVICE
     2              South Bay United Pentecostal Church, et al. v. Gavin Newsom, et al.
     3                  USDC, Southern District Case No.: 3:20-cv-00865-BAS-AHG

     4
                I hereby certify that I electronically filed the following document with the Clerk of the Court
     5
         by using the CM/ECF system:
     6
         •      NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF SOUTH BAY
     7          UNITED PENTECOSTAL CHURCH’S RENEWED MOTION FOR A TEMPORARY
                RESTRAINING ORDER / PRELIMINARY INJUNCTION.
     8
     9         I certify that all participants in the case are registered CM/ECF users and that service will be
         accomplished by the CM/ECF system.
    10
    11   [X]    BY ELECTRONIC TRANSMISSION: I electronically filed the above document(s) with the
                Clerk of the Court using the CM/ECF system. The CM/ECF system will send notification
    12          of this filing to the person(s).
    13
         []     BY MAIL: By placing a copy of the same in the United States Mail, postage prepaid, and
    14          sent to their last known address(es).

    15   [X ]   BY ELECTRONIC MAIL: I served a true copy, electronically on designated
    16          recipients via electronic transmission of said documents.

    17            I declare under penalty of perjury, under the laws of the State of California, that the above
         is true and correct.
    18
    19          Executed on September 14, 2020, at Rancho Santa Fe, California.

    20                                                  ______________________________
    21                                                  Kathy Denworth

    22
    23
    24
    25
    26
    27
    28



                                                           1
                                                                                    CERTIFICATE OF SERVICE
                                                                                       3:20-cv-00865-BAS-AHG
